
	
		I
		111th CONGRESS
		1st Session
		H. R. 3252
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2009
			Mr. Hinojosa (for
			 himself, Mr. Gonzalez,
			 Mr. Ortiz,
			 Mr. Rodriguez,
			 Mr. Grijalva,
			 Mr. Cuellar, and
			 Mr. Reyes) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To authorize the President of the United States to agree
		  to an amendment to the agreement between the Government of the United States of
		  America and the Government of the United Mexican States concerning the
		  establishment of a Border Environment Cooperation Commission and a North
		  American Development Bank.
	
	
		1.Authority to Agree to an
			 amendment to the Border Environment Cooperation AgreementSection 545 of the North American Free Trade
			 Agreement Implementation Act (22 U.S.C. 290m–4) is amended—
			(1)in paragraph (1)
			 by striking ; and and inserting a semicolon;
			(2)in paragraph (2)
			 by striking the period and inserting ; and; and
			(3)by adding at the
			 end the following:
				
					(3)expand the purposes and functions of the
				Border Environment Cooperation Commission and the North American Development
				Bank to allow the Commission to certify, and the Bank to finance, any
				infrastructure in the border
				region.
					.
			
